 Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 1 of 12




             EXHIBIT 4
(To Be Filed Under Seal)
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 2 of 12


                                                                          Page 1

1                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
2
        ------------------------------------------------------------------
3
        CLAUDINNE FELICIANO,                  )
4       Individually and on behalf of         )
        all others similarly situated,        )
5                                             )
                          Plaintiff,          )
6                                             )
             -against-                        )   Case No. 17-CV-05507 (AKH)
7                                             )
        CORELOGIC SAFERENT, LLC               )
8       a/k/a CORELOGIC RENTAL PROPERTY       )
        SOLUTIONS, LLC,                       )
9                                             )
                          Defendant.          )
10
11
12      *****************************************************************
13                           VIDEOTAPED ORAL DEPOSITION OF
                                         NAEEM KAYANI
14                                     DECEMBER 6, 2018
15      *****************************************************************
16
17            VIDEOTAPED ORAL DEPOSITION OF NAEEM KAYANI, produced as a
18      witness at the instance of the Plaintiffs, and duly sworn, was
19      taken in the above-styled and numbered cause on the 6th day of
20      December, 2018, from 10:02 a.m. to 4:02 p.m., before June Pate,
21      CSR in and for the State of Texas, reported by machine shorthand,
22      at Veritext - Dallas, Texas, 600 North Pearl Street, Suite 2230,
23      Dallas, Texas, pursuant to the Federal Rules of Civil Procedure
24      and any provisions stated on the record.
25


                                   Veritext Legal Solutions
     212-279-9424                    www.veritext.com                      212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 3 of 12


                                                                       Page 35

1       clients' property management softwares that may display this

2       information on their software.      So these three -- the same points

3       as an industry standard is what the screening companies use and

4       what property management companies expect.

5            Q.      Okay.   Going back to the types of information that can

6       appear in a report, is it fair to say that these particular types

7       of information come from a variety of different sources and

8       databases?

9            A.      Correct.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                    Veritext Legal Solutions
     212-279-9424                     www.veritext.com                   212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 4 of 12


                                                                    Page 36

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 5 of 12


                                                                    Page 37

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 6 of 12


                                                                              Page 64

1            Q.     So that would be referring to a person at the property

2       end of this as opposed to the RPS end of it; is that right?

3            A.     That is correct.

4            Q.     And the next line is Performed on.         What is that

5       referring to?

6            A.     The date that the report was requested and the time

7       stamp.

8            Q.     And is the report provided -- well, withdrawn.

9                          How long after the user enters the required data

10      is the report provided?

11                         MR. ST. GEORGE:    Object to form.

12           A.     In most cases, it's instant, with the exceptions where

13      if there is -- so on the criminal side, if there is data not

14      available and it requires a delayed search, then the report is put

15      on hold, but in most cases, it's instant.

16           Q.     (By Mr. Fishman)    Okay.    So would it be fair to say

17      that it's instant in all cases where there is not a criminal

18      record involved?

19           A.     Correct.

20

21

22

23

24

25


                                    Veritext Legal Solutions
     212-279-9424                     www.veritext.com                         212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 7 of 12


                                                                    Page 65

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 8 of 12


                                                                    Page 66

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 9 of 12


                                                                    Page 68

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
       Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 10 of 12


                                                                   Page 69

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 11 of 12


                                                                   Page 92

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-5 Filed 01/18/19 Page 12 of 12


                                                                              Page 99

1

2

3

4

5

6

7

8

9

10

11

12

13                  REQUESTED INFORMATION:       ______________________________

14      _________________________________________________________________

15           Q.     So now with respect to the score...

16                       MR. FISHMAN:    Well, I'm going to ask the reporter

17      if you will show the witness from the documents that were sent

18      down today, pages 1 through 4?     Can you do that?        They are

19      handwritten marked at the bottom of the page.

20                       MR. ST. GEORGE:     James, in the future, if you're

21      going to show the witness exhibits, I would appreciate a copy,

22      especially ones that are not in the record already.           I will just

23      look over his shoulder for now, but --

24                       MR. FISHMAN:    Yeah.     Sorry about that.     This was

25      something that came in at the last minute.           But you could make a


                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                           212-490-3430
